Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
This Office Action is in response to Applicant's arguments filed on 12/21/21.  Claim(s) 2, 4-6, 9, 10, 12, 13, 15, 17, 18, 20, 22, 24-27, 29, 33-35, 37, 39, 41, and 44-53 are cancelled.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, 40, 42, 43, 54, and 55 are pending. Claim(s) 42, 43, 54, and 55 have been withdrawn.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are examined herein. 
Applicant's desire to hold the double patenting rejection in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.
Applicant's arguments with respect to the 102 rejections of the last Office action have been fully considered and found persuasive.  Therefore the rejections of the last Office action are hereby withdrawn.
An updated search and consideration have been performed, the following new rejection will now apply.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 9, 11, 14, 21, 23, 26, 28, 34, and 65 of copending Application No. 16/626,249. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds and compositions exemplified by the elected species shown below (see, for example, instant claim 38).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to methods which use compounds and compositions that anticipate and make obvious the instant compounds (including the instantly elected species, shown below; see, for example, claim 36), and thus the copending claims anticipate the instant claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant wishes to hold the rejection in abeyance.

New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 14, 16, 19, 21, 23, 28, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemolka et al. (US 2010/0009986 A1).
Zemolka et al. discloses the following compounds (see, throughout the document for other relevant compounds).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

2-(4-(dimethylamino)-4-butylcyclohex-1-enyl)-3-(2-(pyridin-4-yl)ethyl)-1H-indole (see, for example, Example 46 on pg. 46)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

2-(4-(dimethylamino)-4-butylcyclohex-1-enyl)-3-benzyl-1H-indole (see, for example, Example 39 on pg. 45)
Zemolka et al. further discloses that the compounds are to be used in a composition (see, for example, claim 15).

Conclusion
Claim(s) 2, 4-6, 9, 10, 12, 13, 15, 17, 18, 20, 22, 24-27, 29, 33-35, 37, 39, 41, and 44-53 are cancelled.  Claim(s) 42, 43, 54, and 55 have been withdrawn.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are rejected.  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627